            Case 1:17-cv-06424-VSB Document 123
                                            122 Filed 04/21/20
                                                      04/20/20 Page 1 of 2




 Kenneth I. Schacter
 Partner
 +1.212.309.6865
 kenneth.schacter@morganlewis.com


 April 20, 2020
                                                                      4/21/2020
 VIA ECF

 Hon. Vernon S. Broderick
 United States District Judge
 Southern District of New York
 40 Foley Square, Room 415
 New York, New York 10007

 Re: Mexico Infrastructure Finance, LLC v. Corp. of Hamilton et al., No. 17-cv-6424-VSB

 Dear Judge Broderick:

 We represent defendant Corporation of Hamilton (“Hamilton”) in the above-referenced
 action. On March 18, 2020, counsel for plaintiff, writing on behalf of all parties, requested
 permission to file a proposed revised Case Management Plan and Scheduling Order by April 20,
 2020, in light of the COVID-19 pandemic. The Court endorsed that proposal by order dated
 March 19, 2020.

 We write on behalf of Hamilton and defendant The Bank of New York Mellon (“BNY Mellon”)
 to request an additional 30 days, until May 20, 2020, to submit that proposed revised Case
 Management Plan and Scheduling Order, or otherwise to update the Court.

 By way of background, Plaintiff Mexico Infrastructure Finance, LLC (“MIF”) first sent
 defendants proposed document production specifications in January of this year. Upon receipt,
 both defendants began the process of identifying, collecting, and processing documents for
 review and subsequent production. In early March 2020, the parties had a telephonic meet and
 confer to discuss document production as well as the timing and location of depositions, many of
 which would be taken overseas. Those plans for document production and depositions were
 derailed by the COVID-19 pandemic, which, as the Court is well aware, has had a massive
 impact on individuals, businesses and governments across the globe.

 When, on March 19, the Court granted the parties’ joint request for more time to submit a
 revised case management plan, all parties to this matter had hoped that, by now, we would have
 more certainty regarding the impact of the COVID-19 pandemic on our clients and their ability
 to engage in and complete discovery, but that is not the case. The entire country of Bermuda is
 now subject to a nationwide shelter in place order that was recently extended into May, and we
 do not know when Bermuda will re-open so that Hamilton personnel and our discovery vendor



                                                  Morgan, Lewis & Bockius    LLP

                                                  101 Park Avenue
                                                  New York, NY 10178-0060          +1.212.309.6000
                                                  United States                    +1.212.309.6001
DB1/ 113595824.1
           Case 1:17-cv-06424-VSB Document 123
                                           122 Filed 04/21/20
                                                     04/20/20 Page 2 of 2



 can continue the process of collecting relevant data. Defendant BNY Mellon is facing similar
 issues given that Governor Cuomo has now extended the lockdown in New York until at least
 May 15. BNY Mellon’s physical locations – access to which is needed to make and complete
 document production – are subject to mandatory closure orders, thus precluding commitment to
 specific deadlines. Other aspects of the discovery schedule are also significantly impacted by the
 pandemic. For example, as noted above, most of the potential deponents in this case are located
 overseas, and none of us knows when international travel will be safe and feasible.

 Defendants thus make this request to revisit the Case Management Plan, or otherwise update the
 Court, in 30 days because they cannot reasonably commit to dates required by a Case
 Management Plan while access to their work locations is barred by governmental orders to
 shelter in place, with no anticipated end date.

 So while defendants understand and sympathize with plaintiff’s desire for discovery to proceed,
 there is literally nothing defendants can do to expedite the discovery process given limitations
 imposed by a global pandemic. And it would be irresponsible and unfair to all parties, and the
 Court, to commit to document production and other deadlines before it is known whether such
 deadlines can be met.

 Plaintiff does not object to defendants’ request for this extension of time, and asked that we
 include plaintiff’s position in this letter: Plaintiff is of course sympathetic to the hardships faced
 as a result of the COVID-19 pandemic, and on that basis, consents to defendants’ request for
 additional time to agree to a document production schedule and to submit a proposed revised
 Case Management Plan and Scheduling Order. However, plaintiff disagrees with defendants’
 description of the parties’ discovery efforts stated above and will spare the Court the history at
 this time, but notes that plaintiff has been attempting to negotiate a schedule for the production
 of documents for months -- long before COVID-19 reached pandemic status -- and has advised
 defendants that it will not consent to an open-ended, unlimited extension of time to commit to a
 schedule to produce documents.

 Thank you for your attention to this matter.


 Respectfully,

 /s/ Kenneth I. Schacter

 Kenneth I. Schacter

 cc: All counsel of record (via ECF)




DB1/ 113595824.1
